United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR, BUREAU )
OF LAND MANAGEMENT, Boise, ID, Employer )
__________________________________________ )
D.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0403
Issued: February 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2014 appellant filed a timely appeal from a November 18, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than 38 percent permanent
impairment of the right upper extremity for which he had received a schedule award.
FACTUAL HISTORY
On September 9, 1996 appellant, then a 48-year-old employee, filed a traumatic injury
claim (Form CA-1) alleging that on August 18, 1996 while loading cargo he injured his right
rotator cuff. OWCP accepted the claim for a right rotator cuff tear, a sprain of the shoulder and
1

5 U.S.C. § 8101 et seq.

upper arm at the right supraspinatus, and right biceps tendon degeneration. Appellant underwent
authorized right rotator cuff repairs on December 2, 1996 and March 5, 1997. He filed a claim
for a schedule award (Form CA-7) on March 2, 1997.
OWCP had previously accepted that appellant sustained a right rotator cuff tear due to a
December 28, 1989 employment injury, assigned file number xxxxxx657. On April 17, 1990
appellant had also undergone a right rotator cuff repair under file number xxxxxx657. In a
decision dated September 9, 1991, OWCP granted him a schedule award for 10 percent
permanent impairment of the right arm. The period of the award ran for 31.20 weeks from
July 8, 1991 to February 11, 1992.
By decision dated May 5, 1998, OWCP granted appellant a schedule award for 38
percent permanent impairment of the right arm. The period of the award ran for 118.56 weeks
from February 3, 1998 to May 12, 2000.
On November 1, 2012 OWCP accepted a recurrence of a medical condition. On
August 6, 2013 Dr. Kirk Lewis, an attending Board-certified orthopedic surgeon, performed an
authorized right shoulder arthroscopic debridement of the glenohumeral joint, and a biceps
tenotomy.
In an impairment evaluation report dated January 24, 2014, Dr. Lewis related that
appellant was medically stationary following his surgery. He noted, “[Appellant] has endstage
glenohumeral arthrosis of his right shoulder with a global rotator cuff tear and subsequent biceps
tenotomy. [Appellant] is severely limited with function and strength.” Dr. Lewis advised that
[appellant] had a full-thickness tear of two rotator cuff tendons and a partial tear of a third
tendon, for a class 3 impairment. He further found grade IV glenohumeral arthrosis. Dr. Lewis
obstensibly utilized the diagnosis-based impairment (DBI) methodology for rating permanent
impairment and opined that appellant had 50 percent right upper extremity impairment, under the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009) (A.M.A., Guides).
On February 13, 2014 appellant filed a claim for an increased schedule award.
On August 13, 2014 an OWCP medical adviser advised that Dr. Lewis should provide
detailed findings on examination, including measurements for range of motion (ROM), perform
a QuickDASH (disabilities of the arm, shoulder, and hand) assessment, and explain his use of the
A.M.A., Guides.
By letter dated August 19, 2014, OWCP requested that Dr. Lewis provide a formal
impairment evaluation in accordance with the A.M.A., Guides and enclosed the August 13, 2014
report of OWCP’s medical adviser for his review.
In a report dated October 16, 2014, Dr. Lewis reviewed appellant’s history of four right
upper extremity surgeries.2 He opined that appellant had reached maximum medical
2

On October 22, 2014 OWCP had referred appellant for a second opinion examination. However, it cancelled
the examination after it received the October 16, 2014 report from Dr. Lewis.

2

improvement on January 24, 2014. Dr. Lewis found symmetrical sensation and less than five
millimeters of two-point discrimination in the median, ulnar and radial nerves. He determined
that appellant had “severe atrophy of the infraspsinatus and supraspinatus tendons of both
shoulders which is symmetric.” Appellant also had bilateral positive impingement and a positive
Hawkins’ test, which Dr. Lewis indicated was “difficult to interpret because of his poor active
strength in both the right and left shoulders.” Dr. Lewis obtained ROM measurements and
determined that, for the right shoulder, 50 degrees abduction yielded six percent impairment, 45
degrees forward flexion yielded nine percent impairment, 20 degrees extension yielded two
percent impairment, 20 degrees adduction yielded two percent impairment, 10 degrees internal
rotation yielded four percent impairment, and negative 10 degrees external rotation yielded two
percent impairment. He also provided passive ROM findings and ROM measurements for the
left side. Dr. Lewis further found that appellant had crepitus of the right glenohumeral and
acrominal humeral joints. Without citation to any rating methodology in the A.M.A., Guides he
combined the ROM impairments to find 25 percent right upper extremity permanent impairment.
Dr. Lewis determined that appellant had a QuickDASH score of 52, for a grade modifier of 2.
He further found grade modifiers of two for physical examination and functional history, for a
net adjustment of zero and a total right upper extremity impairment of 25 percent.
On November 5, 2014 an OWCP medical adviser reviewed the October 16, 2014 report
of Dr. Lewis. He concurred with Dr. Lewis’ use of ROM methodology for evaluation of
appellant’s shoulder impairment. The medical adviser noted that the A.M.A., Guides provided
that measurements for ROM should be “rounded off to the nearest 10 degrees.”3 He concurred
with Dr. Lewis’ impairment findings for ROM with the exception of adduction, finding that 20
percent adduction yielded 1 percent rather than 2 percent impairment.4 Combining the ROM
findings yielded 24 percent right upper extremity impairment. The medical adviser further
determined that appellant’s QuickDASH score was 70 rather than 52, which yielded a grade
modifier for functional history of 3 rather than 2.5 He found that this increased the total right
upper extremity permanent impairment to 25 percent.
By decision dated November 18, 2014, OWCP denied appellant’s claim for an increased
schedule award. It found that he had already received a schedule award for 38 percent right
upper extremity impairment. As appellant had failed to submit an impairment rating establishing
a higher percentage of impairment, he thus failed to meet his burden to obtain an additional
award.
On appeal, appellant argues that Dr. Lewis found that he had 50 percent permanent
impairment due to his weakness and difficulty performing activities of daily living. He asserts
that following his 1998 schedule award he had additional arthritis, a torn rotator cuff, and a
frayed tendon. Appellant also notes that he had surgery in August 2013, rather than March 2013
as found by the medical adviser. He argues that tests are insufficient to demonstrate his pain and
loss of strength with movement.
3

A.M.A., Guides 461.

4

Id. at 475, Table 15-34.

5

Id. at 306, 477, Tables 15-7, 15-36.

3

LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of the Office of Workers’
Compensation Programs.6 Section 8107 of FECA sets forth the number of weeks of
compensation to be paid for the permanent loss of use of specified members, functions, and
organs of the body.7 FECA, however, does not specify the manner by which the percentage loss
of a member, function, or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. Through its implementing regulations, OWCP adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.8
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., Guides issued a 52-page document entitled “Clarifications and
Corrections, Sixth Edition, Guides.” The document included various changes to the original text,
intended to serve as an erratum/supplement to the first printing of the A.M.A., Guides. In
April 2009, these changes were formally incorporated into the second printing of the sixth
edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).9 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.10
ANALYSIS
The issue on appeal is whether appellant is entitled to an increased schedule award of the
right upper extremity.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.11
6

See 20 C.F.R. §§ 1.1-1.4.

7

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
8

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010);
10

Isidoro Rivera, 12 ECAB 348 (1961).

11

T.H., Docket No. 14-0943 (issued November 25, 2016).

4

The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.12 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.13
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the November 18, 2014
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

Supra note 11.

5

ORDER
IT IS HEREBY ORDERED THAT the November 18, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.14
Issued: February 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member
of the Board effective November 16, 2015.

6

